United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-3981
                        ___________________________

                             United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                                Jason L. Tuberville

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                         Submitted: September 18, 2017
                            Filed: October 5, 2017
                                [Unpublished]
                                ____________

Before COLLOTON, BENTON, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      Jason Tuberville appeals the district court’s1 judgment sentencing him to
fourteen months imprisonment following revocation of his supervised release. But

      1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.
Tuberville completed that sentence before his appeal was submitted to this panel.
Therefore, his appeal is moot.

       On May 29, 2012, Tuberville began a sixty-month term of supervised release
after serving a sentence for conspiracy to distribute cocaine. On several occasions
from 2012 to 2016, Tuberville violated the terms of his supervised release. On
October 5, 2016, the district court revoked Tuberville’s supervised release and
sentenced him to fourteen months imprisonment with no supervised release to follow.
Tuberville filed this appeal, arguing that the district court committed procedural error
by imposing sentence without explicitly referencing the revocation table at
USSG § 7B1.4. He requests that we vacate his sentence and remand for resentencing.
On July 28, 2017, Tuberville completed his sentence and was released from federal
custody.

       Before we can proceed to the merits of any appeal, we must satisfy ourselves
that we have jurisdiction. We are “without power to decide questions that cannot
affect the rights of litigants.” North Carolina v. Rice, 404 U.S. 244, 246 (1971).
When an inmate’s sentence has been discharged, he can only maintain an appeal of
that sentence if there is some “collateral consequence” of the incarceration. Spencer
v. Kemna, 523 U.S. 1, 7 (1998). In other words, the inmate must demonstrate that he
has a “concrete and continuing injury other than the now-ended incarceration or
parole.” Id.

       Tuberville has not made the necessary showing. His appeal seeks only
resentencing, his sentence is discharged and was not followed by a term of supervised
release, and he has not identified any collateral consequences that amount to a
concrete and continuing injury. As such, there is no case or controversy for this court
to resolve. The appeal is dismissed as moot.
                       ______________________________



                                          -2-